     Case 3:20-cv-00573-MMD-CLB Document 5 Filed 11/16/20 Page 1 of 2




1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     MITCHELL KEITH GOODRUM,                           Case No. 3:20-cv-00573-MMD-CLB
7                                         Plaintiff,                   ORDER
             v.
8
      CHARLES WOODMAN LAW FIRM, et al.,
9
                                     Defendants.
10

11          Pro se Plaintiff Mitchell Keith Goodrum brings this action under 42 U.S.C. § 1983.
12   Before the Court is the Report and Recommendation (“R&R” or “Recommendation”) of
13   United States Magistrate Judge Carla L. Baldwin (ECF No. 4), recommending Plaintiff’s
14   complaint be dismissed without prejudice, but without leave to amend. Plaintiff had until
15   November 2, 2020 to file an objection. To date, no objection to the R&R has been filed.
16   For this reason, and as explained below, the Court adopts the R&R, and will dismiss the
17   complaint without prejudice and without leave to amend.
18          The Court “may accept, reject, or modify, in whole or in part, the findings or
19   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
20   fails to object to a magistrate judge’s recommendation, the Court is not required to
21   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas
22   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,
23   1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and
24   recommendations is required if, but only if, one or both parties file objections to the
25   findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory
26   Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no
27   clear error on the face of the record in order to accept the recommendation.”).
28   ///
     Case 3:20-cv-00573-MMD-CLB Document 5 Filed 11/16/20 Page 2 of 2




1           Because there is no objection, the Court need not conduct de novo review, and is

2    satisfied Judge Baldwin did not clearly err. Here, Judge Baldwin recommends that

3    Plaintiff’s application to proceed in forma pauperis be granted because Plaintiff has

4    demonstrated he cannot pay the filing fee. (ECF No. 4 at 2.) However, Judge Baldwin

5    recommends dismissing Plaintiff’s civil rights claim both because Plaintiff’s requested

6    relief would require him to file a habeas corpus action, and because “§ 1983 is not a

7    backdoor through which a federal court may overturn a state court conviction or award

8    relief related to the fact or duration of a sentence.” (Id. at 4.) Moreover, Judge Baldwin

9    found amendment would be futile because Plaintiff simply cannot obtain the relief he

10   seeks in this § 1983 case. Additionally, Judge Baldwin recommends that Plaintiff’s motion

11   for appointment of counsel be denied as moot because Defendants are not state actors

12   for the purposes of § 1983. (Id. at 5.) The Court agrees with Judge Baldwin. Having

13   reviewed the R&R and the record in this case, the Court will adopt the R&R in full.

14          It is therefore ordered that Judge Baldwin’s Report and Recommendation (ECF

15   No. 4) is accepted and adopted in full.

16          It is further ordered that Plaintiff’s application to proceed in forma pauperis (ECF

17   No. 1) is granted.

18          It is further ordered that Plaintiff’s motion for appointment of counsel (ECF No. 1-

19   2) is denied as moot.

20          It is further ordered that Plaintiff’s amended complaint (ECF No. 3) is dismissed

21   without prejudice, and without leave to amend.

22          The Clerk of Court is directed to enter judgment accordingly close this case.

23          DATED THIS 16th Day of November 2020.

24

25
26                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
27

28
                                                 2
